Citation Nr: 0909575	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-00 846	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1945.  

This case comes to the Board of Veteran s' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veteran s Affairs 
(VA).  

The case was remanded by the Board in January and July 2006.  

A motion to advance the case on the Board's docket has been 
granted.  


FINDINGS OF FACT

1.	Prior to October 27, 2004, the Veteran 's PTSD was 
manifested by hypervigilance and frequent sleep disturbances 
with an stable ability to function as indicated by the GAF 
score of 59 noted on examination in October 2003.  

2.	A private treatment record received on October 27, 2004, 
showed the disability to be manifested by increased trouble 
sleeping, depression and more frequent nightmares.  The 
Veteran is shown to awake from sleep several times per night, 
had intrusive thoughts, was irritable and distractible, and 
had an easy startle response.  At that time he was given an 
updated GAF of 40.  

3.	The Veteran was hospitalized at a VA facility for 
treatment of PTSD in excess of 21 days beginning on July 13, 
2005.  

4.	The Veteran is shown to be totally disabled as a result of 
his PTSD, with a GAF score of 35, at the time of discharge 
from the hospital in August 2005

5.	On March 22, 2006, the Veteran's PTSD is shown to have 
improved with a GAF score of 50 and symptoms such as panic 
attacks once per month, continued, but improved nightmares, 
and improving sleep.  

CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent for PTSD 
were not been met prior to October 27, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Code 9411 
(2008).  

2.	The criteria for a 50 percent rating, but no more, for 
PTSD are shown on October 27, 2004.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Code 9411 (2008).  

3.	A temporary total evaluation is warranted on the basis of 
hospitalization for PTSD b beginning on July 13, 2005.  
38 C.F.R. § 4.29 (2008).

4.	The criteria for a 100 percent rating for PTSD are shown 
until March 22, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Code 9411 (2008).  

5.	The criteria for a rating in excess of 50 percent for PTSD 
were not been met subsequent to March 22, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Code 9411 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veteran s 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in July 2006 and July 2007, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veteran s Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The July 2006 and July 2007 VCAA letters provided the 
Veteran with all necessary notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  VA is not required to provide 
separate 38 U.S.C.A. § 5103(a) notice with regard to 
"downstream" issues, where the notice was provided in 
connection with the original claim; See VAOPGCPREC 8-2003 
(Dec. 22, 2003), 69 Fed. Reg. 25180 (2004) see also Grantham 
v. Brown, 114 F .3d 1156 (1997).

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case, a series 
of staged ratings under Fenderson and Hart will be assigned.

A 30 percent rating is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

Service connection for PTSD was awarded by rating decision of 
the RO dated in January 2004, with the 30 percent evaluation 
being assigned from November 2002.  As noted, the Board must 
review the appropriateness of the rating, which will be 
accomplished by review of the primary medical evidence of 
record.  This consists of VA treatment records, including 
records of treatment at the Vet Center, a report of 
hospitalization at a VA facility, and reports of VA 
compensation examinations.  Individual ratings will be 
assigned on the basis of each review of the individual 
medical evidence.

An examination was conducted by VA in December 2001.  At that 
time, the Veteran indicated that he had been having increased 
problems, including sleep problems, since the attack on the 
Twin Towers.  He stated that he had had no history of having 
been seen by a mental health professional or of taking 
medications related to any mental health problems.  During 
his military service he participated in combat during World 
War II as a radio operator and waste gunner for a B-24 
bomber.  On mental status evaluation he was alert, orientated 
and attentive.  His mood was generally euthymic and his 
affect was mildly anxious, which seemed to be related to the 
fact that he was undergoing the examination.  Speech was a 
regular rate and rhythm, and eye contact was good.  His 
thought processes were logical and coherent.  Thought content 
was devoid of audio or visual hallucinations.  There was no 
evidence of delusional content.  He denied any current 
suicidal or homicidal ideation.  His memory was intact for 
immediate, recent and remote events and he was able to 
concentrate.  He had fair insight.  The diagnosis was of 
trauma related symptoms that were not consistent with full-
fledged PTSD.  The Global Assessment of Function (GAF) score 
was 72.  

A report of treatment at the Vet Center, dated in November 
2002, shows that the Veteran had been receiving treatment at 
the center since August 2002.  He had been participating in a 
structured program to help him process unresolved issues from 
combat and problems that he had encountered during 
readjustment.  The examiner believed that the Veteran met the 
criteria for a diagnosis of PTSD.  This was taken as the 
document establishing the disorder for the first time, and 
service connection was assigned as of this date.  The 30 
percent rating was assigned.

An examination was conducted by VA in October 2003.  On 
mental status evaluation, it was noted that the Veteran was 
appropriately dressed for the situation and that his facial 
expressions were friendly and pleasant.  Eye contact was 
good, speech was normal and he was alert and oriented.  He 
did incorrectly perform a mental calculation, but spelled a 
word backward.  He was able to interpret abstractions and 
recall three words after a brief distraction.  He estimated 
that he averaged only three hours of sleep per night.  He 
described his mood as "generally average," but he said he 
got depressed at night.  This lasted for about an hour and 
was relieved by reading.  His affect was full range and his 
thoughts were not slowed.  He had no formal thought disorder 
and denied suicidal and homicidal thoughts.  He denied 
hallucinations, but said that he had nightmares every night, 
always about a combat incident that had occurred.  He awoke 
in a sweat and was restless.  His restlessness had caused he 
and his wife to sleep in separate bedrooms for over thirty 
years. He stated that he had tried to mask his intrusive 
thoughts, but stated that he was preoccupied with memories of 
his traumatic experiences.  These included while being 
employed by NASA at the time astronauts Grissom, White, and 
Chafee were burned on the launch pad, with whom he had 
personally worked.  He did have hypervigilance that was 
triggered by arguments and angry voices.  

He had a startle reaction to noises such as drums and 
fireworks.  He avoided football games because of the noise of 
the band.  His symptoms had been exacerbated by the September 
11th terror attacks.  He also became upset when he recalled a 
specific traumatic event from combat, the anger from which 
lasted approximately an hour.  He also stated that he had not 
had a goal or objective since his wife had died of cancer.  
The diagnostic impression was PTSD.  His current GAF score 
was 59.  The examiner stated that the Veteran's disability 
due to PTSD was in the mild range.  

In a September 2004 private report, received by VA on October 
27, 2004, the Veteran's private physician indicated that he 
had treated the Veteran since September 2003.  The Veteran 
had had flashbacks to the traumas that he had witnessed and 
experienced during service.  He had lived most of his life 
with these symptoms, but had been able to distract himself 
with work.  Since his retirement, however, and during the 
last several years, his symptoms had come with some forced.  
He had trouble sleeping, was depressed, and had frequent 
nightmares.  He awoke from sleep several times per night, had 
intrusive thoughts, was irritable and distractible, and had 
an easy startle response.  Since his wife's death in 1993, he 
had been alone more, to be affected by his symptoms.  The war 
in Iraq and the events of September 11th had also exacerbated 
his symptoms.  When last seen, in September 2004, the Veteran 
indicated that his symptoms had worsened, and that he had 
become more depressed and irritable.  He also reported a 
worsening of his nightmares, more difficulty sleeping and an 
increasingly depressed mood.  He was especially angry with 
the events in Iraq and felt helpless about them.  The 
diagnosis was PTSD, with an updated GAF of 40.  

VA outpatient treatment records including a report of an 
examination conducted in February 2005.  At that time, the 
Veteran was neat and well groomed.  His speech was of normal 
rate and rhythm.  There were no active hallucinations or 
delusions.  His affect was pleasant and cooperative, with no 
suicidal or homicidal ideations.  His insight was superficial 
and limited, with only fair judgement.  The diagnostic 
impression was PTSD.  His current GAF score was 45, with the 
highest score in the past year was 55.  

The Veteran was hospitalized at a VA facility on July 13, 
2005 at the urging of his outpatient therapists for treatment 
of his PTSD.  On admission, the Veteran's mental status 
evaluation was not psychotic and had no complaints of severe 
depression.  He was neat in appearance and had good personal 
hygiene.  He had avoidance and numbness as a way of coping 
with hypervigilance and startle response.  He reported 
persistent sleep disturbance, with bad dreams.  He felt 
isolated, which had worsened since the death of his spouse.  
He reported trouble falling and staying asleep.  Nightmares 
frequently woke him, although he believed medication helped 
him.  The Veteran reported that he had recurrent and 
intrusive recollections of traumatic events, recurrent and 
distressing dreams and nightmares, intense psychological 
distress and physiological reactions on exposure to internal 
or external cues, persistent avoidance of stimuli associated 
with the traumas, avoidance behavior, feelings of detachment, 
a restricted affect, irritability or outbursts of anger, 
difficulty concentrating, hypervigilance and an exaggerated 
startle response.  During the course of hospitalization, the 
Veteran underwent all facets of the inpatient PTSD program.  
As he progressed, his affect became much more pleasant and 
versatile, with the use of medications.  He was able to sleep 
better, with a lessening of the intensity of his nightmares.  
He progressed through the program, with a lessening of his 
distressing symptoms.  At discharge, his symptoms of chronic, 
severe PTSD still persisted and fluctuated, but he was more 
hopeful of leading a meaningful and peaceful life.  He 
realized the need for ongoing outpatient care.  He was 
oriented times three, with intact memory, attention and 
concentration.  He had no thoughts of hurting himself and 
others, was euthymic and in good control of his self and 
reality.  He was discharged on August 15, 2005, with a 
diagnosis of chronic severe PTSD.  He had numerous physical 
disabilities, which included hypertension, coronary artery 
disease and multiple joint osteoarthritis.  His GAF was 35.  
The examiner stated that the Veteran was unemployable due to 
his chronic, severe PTSD, with persistent symptoms of 
frequent flare-ups that were having an adverse impact on 
several of his numerous physical illnesses.  

An examination was conducted by VA on March 22, 2006.  At 
that time, the Veteran stated that his PTSD symptoms varied 
from month to month.  He stated that his medications had 
definitely helped to reduce his symptoms and that therapy had 
also helped.  He still had some bad days of PTSD every month.  
He stated that he was not depressed now.  He stated that he 
had panic attacks, feelings of annoyance and of tense 
feelings.  These occurred about once per month.  On mental 
status evaluation, his mood was level, affect was stable, 
speech normal, and thoughts showed tight associations.  He 
was well oriented and his insight and judgment was intact.  
He had no impairment of thought process, hallucinations, or 
delusions.  His behavior and interactions were appropriate, 
without suicidal or homicidal ideation.  Personal hygiene was 
normal and no panic attacks were observed.  The diagnoses 
were PTSD, and recurrent major depression, in full remission.  
His GAF was 50.  The examiner summarized that the Veteran's 
PTSD had caused severe anxiety and depression that required 
hospitalization in 2005.  There was little evidence that the 
PTSD had affected his employment and had functioned at a high 
level throughout his working career.  PTSD and depression had 
become more severe after he stopped working and after the 
death of his wife.  

VA outpatient treatment records, dated through October 2008, 
show that the Veteran had received regular therapy.  When 
last evaluated in August 2008, the Veteran was described as 
being "so so."  He continued to complain of sleep 
disturbances.  

Review of the record shows that the Veteran's PTSD was 
relatively stable prior to September 2004.  He manifested 
hypervigilance and had frequent sleep disturbances, but his 
ability to function was stable as indicated by the GAF score 
of 59 noted on examination in October 2003.  At that time, he 
was noted to be depressed, but did not demonstrate such 
symptoms as a flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
or impaired abstract thinking.  As such, the criteria for a 
rating in excess of 30 percent are not shown to have been met 
and an increased rating was not warranted at that time.  .  

In September 2004, his disability was noted to have worsened.  
The private report, received on October 27, 2004, showed that 
the Veteran had increased trouble sleeping, depression and 
more frequent nightmares.  He was shown to awake from sleep 
several times per night, had intrusive thoughts, was 
irritable and distractible, and had an easy startle response.  
At that time he was given an updated GAF of 40.  These 
symptoms seem to have been confirmed by subsequent VA 
outpatient records.  The Board believes that at that time, a 
rating of 50 percent, but no more, should be assigned.  He 
did not evidence symptoms of the 70 percent rating at that 
time.

On July 13, 2005, the Veteran was hospitalized at a VA 
facility for treatment of his PTSD.  He remained hospitalized 
until August 15, 2005, a period in excess of 21 days.  As 
such, the Veteran is entitled to a temporary total evaluation 
on the basis of this hospitalization from July 13, 2005.  
38 C.F.R. § 4.29.  The temporary total evaluation should 
remain in effect until the end of August 2005, but the 
discharge summary from that hospitalization showed that the 
Veteran was considered unemployable due to his PTSD, with a 
GAF of 35.  Therefore, the 100 percent evaluation is 
considered warranted on a schedular basis for some time after 
the discharge.  

On examination on March 22, 2006, the manifestations of the 
Veteran's disability are shown to have improved.  While he 
continued to have sleep disturbances and panic attacks, these 
were much improved with the use of medications.  The panic 
attacks were only manifested once per month.  His major 
depression symptoms were shown to be in full remission, and 
his GAF was noted to have improved to 50.  As such, the total 
rating is not shown to be warranted past the date of this 
examination report in March 2006.  Further outpatient 
treatment shows that his condition is stable.  The 
manifestations are considered to be productive of impairment 
meeting the criteria of 50 percent, but no more.  There is no 
indication of such symptoms as suicidal ideations; 
obsessional rituals which interfere with routine activities; 
intermittently illogical speech; near-continuous panic or 
depression affecting his ability to function independently; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene.  As such, a rating in 
excess of 50 percent is not shown to be warranted following 
the March 2006 VA examination.  




	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 30 percent for PTSD prior to October 
27, 2004 is denied.  

As of October 27, 2004 a 50 percent rating, but no more, for 
PTSD is granted.  

A temporary total rating on the basis of hospitalization is 
granted from July 13, 2005 through August 2005.  

A 100 percent schedular evaluation is granted for PTSD until 
March 22, 2006.  

A 50 percent schedular evaluation is granted for PTSD is 
granted from March 22, 2006.  


____________________________________________
MICHAEL D. LYON 
Veteran s Law Judge, Board of Veteran s' Appeals




 Department of Veteran s Affairs


